
	
		II
		110th CONGRESS
		1st Session
		S. 2250
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2007
			Mr. Crapo introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  modernize payments for ambulatory surgical centers under the Medicare
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Ambulatory Surgical Center Medicare
			 Payment Modernization Act of 2007.
		2.Medicare payment for
			 ambulatory surgical center services
			(a)In
			 GeneralSection 1833(i) of the Social Security Act (42 U.S.C.
			 1395l(i)) is amended to read as follows:
				
					(i)(1)Payment shall be made
				under this part in the amount specified under paragraph (2) for facility
				services furnished to an individual in an ambulatory surgical center (meeting
				the standards specified under section 1832(a)(2)(F)(i)) in connection with any
				outpatient surgical procedure covered under this part as a hospital outpatient
				department service, except for those procedures that the Secretary designates,
				in consultation with appropriate trade and professional organizations
				(including those having direct experience with ambulatory surgical centers), as
				posing a significant safety risk or requiring an overnight stay when performed
				in ambulatory surgical centers. Absent an identifiable safety risk specific to
				the performance of a particular procedure in an ambulatory surgical center, the
				Secretary shall presume that an outpatient surgical procedure covered under
				this part as a hospital outpatient department service does not pose a
				significant safety risk when performed in ambulatory surgical centers. Not less
				frequently than once every two years the Secretary shall review and, may, after
				public comment, make appropriate adjustments to this list of procedures
				excluded from coverage when performed in ambulatory surgical centers as the
				Secretary deems necessary.
						(2)(A)Subject to subparagraphs
				(B), (C), and (D), the amount of payment to be made under this subsection for
				facility services furnished to an individual in an ambulatory surgical center
				in accordance with paragraph (1) shall be equal to 75 percent of the fee
				schedule amount determined under paragraph (3)(A) of subsection (t) for payment
				of the same service furnished in hospital outpatient departments, as adjusted
				under paragraphs (4)(A), (6), and (15) of such subsection, less a 20 percent
				beneficiary copayment.
							(B)For covered ambulatory surgical
				center services furnished on or after January 1, 2008, and before January 1,
				2012, for which the ambulatory surgical center payment amount payable under
				this subsection in 2007 (in this subsection referred to as the 2007 ASC
				payment amount) is less than 75 percent of the hospital OPD fee
				schedule amount under subsection (t) in 2007 for the same services, the amount
				of payment under this subsection shall be calculated as follows:
								(i)For services furnished during 2008,
				the amount shall be equal to the sum of—
									(I)80 percent of the 2007 ASC payment
				amount, as increased by the market basket percentage increase applicable under
				subsection (t)(3)(C)(iv) for OPD services occurring during the fiscal year
				ending in such year; and
									(II)20 percent of the payment amount
				under paragraph (2)(A) for 2008.
									(ii)For services furnished during 2009,
				the amount shall be equal to the sum of—
									(I)60 percent of the 2007 ASC payment
				amount as increased under clause (i)(I) and as further increased by the market
				basket percentage increase applicable under subsection (t)(3)(C)(iv) for OPD
				services occurring during the fiscal year ending in such year; and
									(II)40 percent of the payment amount
				under paragraph (2)(A) for 2009.
									(iii)For services furnished during 2010,
				the amount shall be equal to the sum of—
									(I)40 percent of the 2007 ASC payment
				amount as increased under clauses (i)(I) and (ii)(I) and as further increased
				by the market basket percentage increase applicable under subsection
				(t)(3)(C)(iv) for OPD services occurring during the fiscal year ending in such
				year; and
									(II)60 percent of the payment amount
				under paragraph (2)(A) for 2010.
									(iv)For services furnished during 2011,
				the amount shall be equal to the sum of—
									(I)20 percent of the 2007 ASC payment
				amount as increased under clauses (i)(I), (ii)(I), and (iii)(I) and as further
				increased by the market basket percentage increase applicable under subsection
				(t)(3)(C)(iv) for OPD services occurring during the fiscal year ending in such
				year; and
									(II)80 percent of the payment amount
				under paragraph (2)(A) for 2011.
									(C)For covered ambulatory surgical
				center services for which the 2007 ASC payment amount is greater than 75
				percent of the hospital OPD fee schedule amount under subsection (t) in 2007
				for the same services, the amount of payment under this subsection shall be the
				greater of the 2007 ASC payment amount or—
								(i)for services furnished in 2008, the
				payment amount under subparagraph (B)(i);
								(ii)for services furnished in 2009, the
				payment amount under subparagraph (B)(ii);
								(iii)for services furnished in 2010, the
				payment amount under subparagraph (B)(iii);
								(iv)for services furnished in 2011, the
				payment amount under subparagraph (B)(iv); or
								(v)in 2012 and subsequent years, the
				payment amount under subparagraph (A),
								but in
				no case in excess of the then applicable hospital OPD fee schedule
				amount.(D)(i)Notwithstanding
				subparagraphs (A), (B), and (C), if a facility service furnished to an
				individual in an ambulatory surgical center includes an implantable medical
				device, the amount of payment for that service shall be equal to the sum
				of—
									(I)100 percent of the hospital OPD fee
				schedule amount that the Secretary determines is associated with the device;
				and
									(II)75 percent of non-device-related
				component of the OPD fee schedule amount;
									less a 20 percent beneficiary copayment.(ii)For purposes of clause (i), the term
				implantable medical device includes devices that—
									(I)are an integral and subordinate
				part of the procedure performed;
									(II)are used for 1 patient
				only;
									(III)are single use;
									(IV)come into contact with human
				tissue; and
									(V)are surgically implanted or
				inserted, whether or not the device remains with the patient when the patient
				is released from the ambulatory surgical
				center..
									.
			(b)Conforming
			 Amendments
				(1)Section
			 1832(a)(2)(F)(i) of such Act (42 U.S.C. 1395k(a)(2)(F)(i)) is
			 amended—
					(A)by striking
			 section 1833(i)(1)(A) and inserting section
			 1833(i)(1);
					(B)by striking
			 the standard overhead amount as determined under section
			 1833(i)(2)(A) and inserting the amount determined under section
			 1833(i)(2); and
					(C)by striking all
			 that follows as full payment for such services and inserting
			 , or.
					(2)Section
			 1833(a)(1)(G) of such Act (42 U.S.C. 1395l(a)(1)(G)) is
			 amended—
					(A)by striking
			 subsection (i)(1)(A) and inserting subsection
			 (i)(1);
					(B)by striking
			 for services furnished beginning and all that follows through
			 subsection (i)(2)(D); and
					(C)by striking
			 such revised payment system and inserting under
			 subsection (i)(2).
					(3)Section 1833(a)(4)
			 of such Act (42
			 U.S.C. 1395l(a)(4)) is amended—
					(A)by striking
			 section 1833(i)(1)(A) and inserting subsection
			 (i)(1); and
					(B)by striking
			 paragraph (2) or (3) of subsection (i) and inserting
			 subsection (i)(1).
					(c)Effective
			 DateThe amendments made by this section shall apply to
			 ambulatory surgical center services furnished on or after January 1,
			 2008.
			3.Clarifying State
			 licensure authority
			(a)In
			 generalSection 1832(a)(2)(F)(i) of the Social Security Act (42
			 U.S.C. 1395k(a)(2)(F)(i)) is amended by inserting , except that such
			 standards shall not preclude the provision of surgical services to individuals
			 not covered under the program under this part if such services are permitted to
			 be performed in such a center under applicable State licensure laws
			 after performed in an ambulatory surgical center (which meets health,
			 safety, and other standards specified by the Secretary in
			 regulations.
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			
